COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00344-CR


EX PARTE


JAIME ALVAREZ RAMIREZ




                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant=s Motion To Withdraw Notice Of Appeal

And To Dismiss Appeal As Being Moot.” The motion complies with rule 42.2(a)

of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this

court having been delivered before we received this motion, we grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 13, 2012




                                2